EXHIBIT 10.39
 
 
SUBLEASE
 
This Sublease (the “Sublease”) is made as of the 27th day of December 2010 by
and between ALKERMES, INC., a Pennsylvania corporation having an address at 852
Winter Street, Waltham, Massachusetts 02451-1420 (“Sublandlord”), and CORREGIDOR
THERAPEUTICS, INC., a Delaware corporation having an address at 384 Powder Mill
Road, Concord, MA 01742 (“Subtenant”).
 
WITNESSETH:
 
WHEREAS, by that certain Lease dated December 6, 2000 (the “Original Lease”), as
amended by that certain (a) Side Letter dated December 6, 2000 (the “Side
Letter”), (b) Amendment A dated August 22, 2002 (“Amendment A”) and (c)
Amendment B dated December 4, 2006 (“Amendment B,” and together with the
Original Lease, the Side Letter and Amendment A, the “Overlease”) (a copy of
which Overlease is attached as Exhibit A hereto), H&N Associates, LLC, a
Massachusetts limited liability company (“Overlandlord”), as landlord
thereunder, leases to Sublandlord, successor-by-merger to Advanced Inhalation
Research, Inc., a Delaware corporation, as tenant thereunder, the land and
improvements commonly known as Brickyard Square and described in Article I of
the Overlease as being located at 190 Everett Avenue, Chelsea, Massachusetts
(the “Demised Premises”); and
 
WHEREAS, Subtenant desires to sublease from Sublandlord and Sublandlord desires
to sublease to Subtenant, all of the Demised Premises (hereinafter referred to
as the “Subleased Premises”).
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:
 
1. DEMISE OF SUBLEASED PREMISES.  Sublandlord hereby demises and subleases to
Subtenant, and Subtenant hereby hires and takes from Sublandlord, exclusive
possession of the Subleased Premises for the term and upon the conditions
hereinafter set forth.
 
2. TERM.
 
(a) The term of this Sublease (the “Term”) shall commence on the date (the
“Commencement Date”) of mutual execution and delivery of this Sublease by
Sublandlord and Subtenant and expire on the Expiration Date (as hereinafter
defined).  On or before the expiration of the Free-Rent Period (as defined in
Section 4(c) below), Subtenant shall deliver to Sublandlord a certificate of
insurance as set forth in Sections 6.(8) and 6.(16) of the Overlease.  In
addition to the requirements in Section 6.(8), such certificate shall also name
Sublandlord as an additional insured.
 
(b) The term “Expiration Date” as used herein means (i) December 31, 2015, or if
one or more Extension Options (as defined in Section 2(c) below) have been
exercised hereunder, the expiration of the last Extension Period (as defined in
Section 2(c) below) pursuant
 
 
 
1

--------------------------------------------------------------------------------

 

thereto, or (ii) such earlier date upon which this Sublease is terminated
pursuant to the provisions hereof.
 
(c) Under the Overlease, Sublandlord has two options to extend the term of the
Overlease by a period of five years (each an “Overlease Extension Option” and
collectively the “Overlease Extension Options”).  The extended term under each
Overlease Extension Option shall be an “Overlease Extension Period.” Subtenant
shall have two options (each an “Extension Option” and collectively the
“Extension Options”) to extend the Term of this Sublease for a period of time
coterminous with each Overlease Extension Period (each an “Extension
Period”).  Subtenant may exercise one or more Extension Options by providing
Sublandlord with written notice of Subtenant’s desire for such extension of the
term hereof twelve (12) months prior to the expiration of the then current Term
(including any Extension Period) of this Sublease; provided Subtenant provides
Sublandlord with the Extension Period Security (as defined below).  Sublandlord
shall, within five (5) business days of the date of such notice, deliver written
notice to Overlandlord exercising the applicable Overlease Extension Option,
pursuant to the requirements set forth in the Overlease.  Sublandlord shall
provide Subtenant with a copy of such notice within five (5) business days of
when Sublandlord provides such notice to Overlandlord.  Each Extension Period
shall be on the same terms and conditions as set forth in this Sublease.  In
connection with the determination of the Fixed Rent during the Extension Period
pursuant to Section 13.(B) of the Overlease, Subtenant shall have the right to
participate and make any decisions in connection with such process as if it were
Tenant under the Overlease.  Sublandlord shall not agree to any Fixed Rent for
any Extension Period without the prior written consent of Subtenant.  In the
event that Subtenant shall not direct Sublandlord to exercise an Extension
Option, this Sublease shall expire at the end of the then current Term.
 
Additionally, in connection with a sale of the Manufacturing Facility Equipment
(as defined in Section 17 below), Sublandlord shall exercise any then
unexercised and exercisable Extension Option to accordingly extend the Term;
provided Subtenant provides Sublandlord with the Extension Period Security.
 
The “Extension Period Security” shall be a letter of credit or other arrangement
acceptable to Sublandlord and Subtenant, in an amount not to exceed the sum of
the Fixed Rent, Direct Expenses and utilities for the applicable Extension
Period, which amount shall reduce quarterly to reflect the amount of time
remaining in the Extension Period.
 
3. SUBORDINATION TO AND INCORPORATION OF THE OVERLEASE.
 
(a) This Sublease is in all respects subject and subordinate to the terms and
conditions of the Overlease and to the matters to which the Overlease, including
any amendments thereto, is or shall be subordinate.  Subtenant agrees that
Subtenant has reviewed and is familiar with the Overlease, and will not do or
suffer or permit anything to be done which would result in a default or breach
of the Overlease (beyond any applicable cure period) on the part of Sublandlord
under the Overlease or cause the Overlease to be terminated.  If, however, the
Overlease is terminated prior to its scheduled expiration, for any reason
whatever, this Sublease shall likewise terminate without further notice and
without further obligation or liability on the part of the parties, except as
otherwise set forth herein.  Sublandlord shall promptly
 
 
 
2

--------------------------------------------------------------------------------

 

provide Subtenant with a copy of any notice of default delivered to Sublandlord
pursuant to the Overlease.
 
(b) Except as otherwise expressly provided in this Sublease, the terms,
covenants, conditions, rights, obligations, remedies and agreements of the
Overlease are incorporated into this Sublease by reference and made a part
hereof as if fully set forth herein and shall constitute the terms of this
Sublease, mutatis mutandis, Sublandlord being substituted for “Landlord”
thereunder, Subtenant being substituted for “Tenant” thereunder, and “Subleased
Premises” being substituted for “Premises” and “demised premises” thereunder,
except to the extent that such terms do not relate to the Subleased Premises or
are inapplicable to, or specifically inconsistent with the terms of this
Sublease.
 
(c) The following provisions of the Overlease shall not be incorporated herein
by reference and are expressly excluded from the terms of this Sublease:
Sections 3.(A), 3.(B), 3.(C), 3.(E), 4.(A), 4.(B) (the portion of paragraph 1
beginning with the words “including without limitation” and ending with the
words “repairs or alterations.”, paragraphs 2 and 3 only), 5.(A), 6.(2) (but
only with respect to the restoration and removal provisions thereof as they
relate to installations, alterations, additions and improvements existing as of
the Commencement Date), 8.(A), 9, 10.(B), 10.(D), 10.(E), 10.(I), 10.(K),
10,(L), 10.(M), 13.(A), 13.(B), Article XIV (paragraph 1 only) and Exhibits B, C
and D of the Original Lease, the Side Letter, Amendment A and Amendment B
provided, however, that notwithstanding such non-incorporation, this Sublease
remains subject and subordinate to all of the foregoing provisions as provided
in Section 3(a) above.  Notwithstanding the non-incorporation of the provisions
set forth in this Section 3(c), Subtenant shall have the benefit of all services
of the Overlandlord to be provided pursuant to the Overlease.
 
(d) Any capitalized terms not defined herein shall have the meaning set forth in
the Overlease.
 
4. RENT.
 
(a) From and after the Commencement Date, Subtenant shall pay to Sublandlord
annual fixed rent (the “Fixed Rent”) in the amounts set forth on Schedule 4
attached hereto.  Fixed Rent shall be payable in advance in the monthly
installments set forth on Schedule 4, pro-rated on a per diem basis in the case
of any partial months during the Term.  Except as otherwise set forth herein,
each monthly installment of Fixed Rent shall be payable on or before the first
day of each month, without notice or demand and without abatement, set-off or
deduction.
 
(b) From and after the Commencement Date, Subtenant agrees to pay to
Sublandlord, as additional rent hereunder, an amount equal to all of the Real
Estate Taxes (as defined in Section 5.(B)(1) of the Overlease) and Operating
Expenses (as defined in Section 5.(C)(1) of the Overlease) due from Sublandlord
to Overlandlord pursuant to Sections 5.(B) and 5.(C) of the Overlease,
respectively (collectively, “Direct Expenses”).  Sublandlord shall provide
Subtenant with evidence of its payment of the Direct Expenses to Overlandlord
within five (5) business days of the date Sublandlord makes such payment to
Overlandlord.
 
 
 
3

--------------------------------------------------------------------------------

 

(c) So long as Subtenant is not then in material default under this Sublease
(beyond any applicable notice and cure period), Fixed Rent and Direct Expenses
shall be abated for the period (the “Free-Rent Period”) beginning on the
Commencement Date and continuing through March 31, 2011.  In addition, during
the Free-Rent Period, Sublandlord shall pay all utilities and other operating
costs for the Subleased Premises.  In the event of a termination of this
Sublease prior to December 31, 2015, as a result of any default by or on behalf
of Subtenant, any such Fixed Rent and Direct Expenses previously abated
hereunder shall be immediately due and payable from Subtenant to Sublandlord.
 
(d) In addition to the Fixed Rent and Direct Expenses, Subtenant agrees to pay
to Sublandlord all Subtenant Surcharges (as hereinafter defined) as additional
rent hereunder.  As used herein, the term “Subtenant Surcharges” shall mean any
and all amounts which become due and payable by Sublandlord to the Overlandlord
under the Overlease (without additional charge or profit to Sublandlord) as
“Additional Rent” (as such term is defined in the Overlease) which would not
have become due and payable but for the acts and/or failures to act of Subtenant
under this Sublease or which are otherwise attributable to the Subleased
Premises, including, but not limited to: (i) any increases in the Overlandlord’s
fire, rent or other insurance premiums resulting from any act or omission of
Subtenant, and (ii) any additional rent or charges under the Overlease payable
by Sublandlord on account of any other additional service as may be provided
under the Overlease, or with the consent of the Overlandlord, Subtenant shall
pay any Subtenant Surcharge within fifteen (15) business days after Subtenant’s
receipt of the Overlandlord’s statements from Sublandlord.  In the event that
Subtenant disputes the Subtenant Surcharges, Sublandlord agrees to cooperate
with Subtenant in seeking a reduction of such disputed amount from the
Overlandlord, and if such reduction is obtained, the corresponding reduction of
the Subtenant Surcharge shall be refunded to Subtenant within thirty (30) days
thereof.
 
(e) Any failure or delay by Sublandlord in billing any sum set forth in this
Section 4 shall not constitute a waiver of Subtenant’s obligation to pay the
same in accordance with the terms of this Sublease; provided, however, that the
fifteen (15) day period set forth in Section 4(d) above shall not commence until
the Subtenant is in receipt of the Overlandlord’s statements.
 
(f) The Fixed Rent, Direct Expenses and Subtenant Surcharges, and any other
amounts payable pursuant to this Sublease, shall be paid by Subtenant to
Sublandlord at the address set forth for notices below, or at such other place
as Sublandlord may hereafter designate from time to time in writing delivered in
accordance with Section 11 below, in lawful money of the United States of
America, by a good unendorsed check or other immediately available funds,
subject to collection, as and when the same become due and payable, without
demand therefor and without any deduction, set-off or abatement whatsoever.  Any
other amounts of additional rents and other charges herein reserved and payable
shall be paid by Subtenant in the manner and to the persons set forth in the
statement from Sublandlord describing the amounts due as applicable.  All Direct
Expenses, Subtenant Surcharges and all other costs, charges and expenses which
Subtenant assumes, agrees or is obligated to pay to Sublandlord pursuant to this
Sublease shall be additional rent and in the event of nonpayment thereof
Sublandlord shall have all the rights and remedies with respect thereto as are
herein provided for in case of nonpayment of the Fixed Rent reserved hereunder.
 
 
 
4

--------------------------------------------------------------------------------

 

(g) In the event that the “Fixed Rent”, “Real Estate Taxes”, “Operating
Expenses” (as each such term is defined in the Overlease) or any other costs or
expenses payable by Sublandlord under the Overlease are abated, the Fixed Rent,
Real Estate Taxes, Operating Expenses and any other costs or expenses payable by
Subtenant hereunder shall abate correspondingly.
 
5. SECURITY DEPOSIT.  Within two (2) days after Subtenant’s execution and
delivery of this Sublease, Subtenant shall deliver to Sublandlord an initial
security deposit in the amount of One Million Dollars ($1,000,000) (the “Initial
Security Deposit”, and together with any Extension Security Deposit held from
time to time, the “Security Deposit”) in the form of an unconditional,
irrevocable standby letter of credit without documents, i.e., no obligation on
Sublandlord’s part to present anything but a sight draft, with Sublandlord as
beneficiary, drawable in whole or in part, providing for payment in Boston,
Massachusetts, on presentation of Sublandlord’s drafts on sight, providing for
multiple draws and multiple successors and otherwise both from a bank and in a
form reasonably acceptable to Sublandlord (an “LC”).  Notwithstanding the
foregoing, Subtenant may elect to initially deliver the Initial Security Deposit
in cash form, provided that Subtenant delivers an LC to Sublandlord to replace
the cash Initial Security Deposit within forty-five (45) days of the effective
date of this Sublease, and upon Sublandlord’s receipt of such LC, Sublandlord
shall promptly return the cash balance of the Initial Security Deposit to
Subtenant.  If any portion of the Security Deposit is used or applied pursuant
to this Section 5, Sublandlord shall provide Subtenant with written notice
setting forth the amounts so used or applied and the purpose therefor, and
Subtenant shall, within ten (10) days after receipt of such notice, deposit cash
or a replacement letter of credit (in form and substance subject to the same
requirements as the original letter of credit) in an amount sufficient to
restore the Security Deposit to the required balance hereunder at such
time.  Subtenant’s failure to do so shall be a material default and breach of
this Sublease by Subtenant.
 
The Security Deposit shall be held by Sublandlord as security for the faithful
performance by Subtenant of all the terms, covenants, and conditions of this
Sublease applicable to Subtenant.  If Subtenant defaults with respect to any
provision of this Sublease beyond all applicable periods of notice and cure,
including but not limited to the provisions relating to the condition of the
Subleased Premises upon the Expiration Date, Sublandlord may (but shall not be
required to) use, apply or retain all or any part of the Security Deposit for
the payment of any amount which Sublandlord may spend by reason of Subtenant’s
default.  The rights of Sublandlord pursuant to this Section are in addition to
any rights which Sublandlord may have pursuant to Section 10 below.
 
Upon the expiration of the initial term (without giving effect to any Extension
Periods) hereof or earlier termination of this Sublease, and when all
then-existing defaults hereunder have been cured, Sublandlord shall return the
Initial Security Deposit or any balance thereof (without interest) to Subtenant
within three (3) months of such expiration or termination.  Failure of Subtenant
to deliver a replacement letter of credit to Sublandlord at least thirty (30)
days prior to the expiration date of any current letter of credit shall
constitute a separate default entitling Sublandlord, following written notice
and an opportunity to cure by Subtenant, to draw down immediately and entirely
on the current letter of credit and the proceeds shall constitute a cash Initial
Security Deposit.
 
 
 
 
5

--------------------------------------------------------------------------------

 

With respect to any Extension Period, Subtenant shall provide to Sublandlord the
Extension Security Deposit applicable thereto.  Upon expiration or earlier
termination of any Extension Period and when all then-existing defaults
hereunder have been cured, Sublandlord shall return the Extension Security
Deposit or any balance thereof (without interest) to Subtenant within three (3)
months of such expiration or earlier termination.
 
Notwithstanding anything in this Section 5 to the contrary, if the expiration of
the initial term or any Extension Period shall also represent the occurrence of
the Expiration Date, then upon expiration or earlier termination of this
Sublease, Sublandlord shall return any Security Deposit or any balance thereof
(without interest) to Subtenant within three (3) months of such expiration or
earlier termination, and after Subtenant has vacated the Subleased Premises and
all then-existing defaults hereunder have been cured.
 
6. CONDITION OF SUBLEASED PREMISES.  It is agreed that on the Commencement Date
Sublandlord shall deliver the Subleased Premises to the Subtenant, and Subtenant
will accept the Subleased Premises from Sublandlord, “as is” in its present
condition and Sublandlord has no obligation to perform any work therein or
contribute to the cost of any work.
 
7. FAILURE OF OVERLANDLORD TO PERFORM OBLIGATIONS.  Sublandlord represents and
warrants that the Overlease is in full force and effect and that Sublandlord is
not currently in default under the Overlease, nor is there any condition that,
with the provision of notice or the passage of time or both, would constitute a
default thereunder.  Sublandlord shall not do nor permit to be done, nor fail to
take any action, required under the Overlease that results in a breach or
default under the Overlease.  Subtenant acknowledges and agrees that Sublandlord
shall have no obligation to provide any services to the Subleased Premises or to
perform the terms, covenants, conditions or obligations contained in the
Overlease on the part of Overlandlord to be performed, except as expressly
provided herein.  Subtenant agrees to look solely to Overlandlord for the
furnishing of such services and the performance of such terms, covenants,
conditions or obligations.  In the event that Overlandlord shall fail to furnish
such services or to perform any of the terms, covenants, conditions or
obligations contained in the Overlease on its part to be performed, Sublandlord
shall be under no obligation or liability whatsoever to Subtenant for such
failure.  In any event, Subtenant shall not be allowed any abatement or
diminution of rent under this Sublease because of Overlandlord’s failure to
perform any of its obligations under the Overlease, except to the extent that
the rent and other sums due under the Overlease are abated, in which case the
rent and other sums due hereunder shall abate correspondingly.  Sublandlord
agrees, however, that in the event that Overlandlord shall fail to provide the
services or perform the obligations to be provided or performed by it pursuant
to the terms of the Overlease, Sublandlord shall, upon written notice from
Subtenant, make demand upon Overlandlord pursuant to the terms of the Overlease
and to otherwise reasonably cooperate with Subtenant to enforce Overlandlord’s
obligations.  If such cooperation shall require the expenditure of funds by
Sublandlord, Sublandlord shall promptly undertake such action upon the written
request of Subtenant if Subtenant agrees to make such expenditure of funds.
 
8. CASUALTY AND CONDEMNATION.  Notwithstanding anything to the contrary
contained in this Sublease or in the Overlease, Subtenant shall not have the
right to
 
 
 
6

--------------------------------------------------------------------------------

 

terminate this Sublease as to all or any part of the Subleased Premises, or be
entitled to an abatement of Fixed Rent or any other item of rental, by reason of
a casualty or condemnation affecting the Subleased Premises unless Sublandlord
is entitled to terminate the Overlease or is entitled to a corresponding
abatement with respect to its corresponding obligation under the Overlease.  If
Sublandlord is entitled to terminate the Overlease for all or any portion of the
Subleased Premises by reason of casualty or condemnation, Sublandlord shall
provide Subtenant with notice of such right within five (5) business days of
Sublandlord’s receipt of the Overlandlord’s determination (as more fully
described in Section 8.(A) of the Overlease) and Subtenant may terminate this
Sublease as to any corresponding part of the Subleased Premises by written
notice to Sublandlord given at least five (5) business days prior to the date(s)
Sublandlord is required to give notice to Overlandlord of such termination under
the terms of the Overlease.
 
9. CONSENTS.  In all provisions of the Overlease requiring the approval or
consent of the “Landlord,” Subtenant shall be required to obtain the approval or
consent of both Overlandlord and Sublandlord (which consent of Sublandlord shall
not be unreasonably withheld, delayed or conditioned).  In no event shall
Sublandlord be liable for failure to give its consent or approval in any
situation where consent or approval has been withheld or refused by
Overlandlord, whether or not such withholding or refusal was
proper.  Notwithstanding the foregoing, Sublandlord and Subtenant shall
cooperate in good faith to obtain any such consent of Overlandlord.
 
10. DEFAULTS.  Subtenant covenants and agrees that in the event that it shall
default in the performance of any of the terms, covenants and conditions of this
Sublease or of the Overlease as incorporated herein (in each case beyond any
applicable notice and cure period), Sublandlord shall be entitled to exercise
any and all of the rights and remedies to which it is entitled by law,
including, without limitation, the remedy of summary proceeding, and also any
and all of the rights and remedies specifically provided for in the Sublease and
in the Overlease, which are incorporated herein and made a part hereof, with the
same force and effect as if herein specifically set forth in full, and that
wherever in the Overlease rights and remedies are given to Overlandlord therein
named, the same shall be deemed to refer to Sublandlord herein.  The notice and
cure periods set forth in Section 7.(A) of the Overlease shall apply to all
obligations under this Sublease.
 
11. NOTICE.  Whenever, by the terms of this Sublease, any notice, demand,
request, approval, consent or other communication (each of which shall be
referred to as a “Notice”) shall or may be given either to Sublandlord or to
Subtenant, such Notice shall be in writing and shall be sent by hand delivery,
reputable overnight courier, or by registered or certified mail, return receipt
requested, postage prepaid, addressed as follows (or to such other address or
addresses as may from time to time hereafter be designated by Sublandlord or
Subtenant, as the case may be, by like Notice):
 
(a) If intended for Sublandlord, to:
Alkermes, Inc.
 
852 Winter Street
 
Waltham, Massachusetts 02451-1420
 
Attn: General Counsel

 
 
7

--------------------------------------------------------------------------------

 
 

   
(b) If intended for Subtenant, to:
Corregidor Therapeutics, Inc.
 
384 Powder Mill Road
 
Concord, Massachusetts 01742
 
Attn: Chief Executive Officer
   

All such Notices shall be deemed to have been served on the date of actual
receipt or rejection thereof (in the case of hand delivery), or one (1) business
day after such Notice shall have been deposited with a reputable overnight
courier, or three (3) business days after such Notice shall have been deposited
in the United States mails within the continental United States postage prepaid
(in the case of mailing by registered or certified mail as aforesaid).
 
12. BROKER.  Each of Sublandlord and Subtenant represents and warrants to the
other that it has not dealt, either directly or indirectly, with any real estate
agent or broker in connection with this Sublease other than Colliers Meredith &
Grew (the “Broker”) and Sublandlord shall be solely responsible for all fees of
the Broker.  Each of Sublandlord and Subtenant shall indemnify the other from
and against any and all loss, costs and expenses, including reasonable
attorney’s fees, incurred as a result of a breach of such representation and
warranty, and Sublandlord shall indemnify Subtenant for any and all loss, costs
and expenses, including reasonable attorney’s fees, incurred in connection with
or arising from its obligation to pay all fees of the Broker.
 
13. COUNTERPARTS.  This Sublease may be executed in one or more counterparts,
and by different parties hereto on separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.  The parties acknowledge and agree that the signatures of the
parties hereto may be delivered via facsimile or email and that such signatures
shall be effective to the same extent as delivery of an original signature.
 
14. SUBTENANT TERMINATION RIGHT.  So long as Subtenant is not then in material
default under this Sublease (beyond any applicable notice and cure period),
Subtenant shall have the one-time right to terminate this Sublease upon written
notice (the “Early Termination Notice”) to Sublandlord and the payment to
Sublandlord of a fee (the “Early Termination Fee”) in the amount of
$1,000,000.  If Subtenant shall provide the Early Termination Notice, then on
the date set forth on the Early Termination Notice (the “Termination Date”) that
is no less than one hundred eighty (180) days after the date of the Early
Termination Notice, this Sublease shall automatically terminate as if the
Termination Date were the scheduled date for expiration of the term of this
Sublease.  Sublandlord may retain all or any remaining portion of the Security
Deposit in satisfaction of the payment of the Early Termination Notice (but not
in excess of the amount of the Early Termination Fee).  Subtenant shall have no
further obligations hereunder.
 
15. TERMINATION BY SUBLANDLORD.  Sublandlord shall have the right, for a period
of one hundred eighty (180) days following any Termination Event (as defined
below), to terminate this Sublease upon written notice to Subtenant.  If
Sublandlord shall so exercise its termination right, then on the date that is
one hundred eighty (180) days after the date of Sublandlord’s notice to
Subtenant, without anything further, this Sublease shall terminate as if such
date were the scheduled date for expiration of the term of the
Sublease.  Subtenant shall
 
 
 
8

--------------------------------------------------------------------------------

 

have no further obligations hereunder.  On such date, Subtenant shall pay to
Sublandlord a penalty (the “Early Termination Penalty”) in the amount of
$1,000,000, and Sublandlord may retain all or any remaining portion of the
Security Deposit in satisfaction of the payment of the Early Termination Penalty
(but not in excess of the Early Termination Penalty).
 
A “Termination Event” shall mean any one of the following: (a) a termination of
that certain Asset Purchase and License Agreement between the parties dated
December 27, 2010 (the “Asset Purchase Agreement”), (b) the failure of Subtenant
to exercise its option under the Asset Purchase Agreement to purchase the
Manufacturing Facility Equipment, (c) an “Event of Default” by Subtenant under
that certain Promissory Note in the amount of $30MM issued by Subtenant to
Sublandlord pursuant to the Asset Purchase Agreement, or (d) an “Event of
Default” by Subtenant under that certain Loan and Security Agreement between the
parties entered into pursuant to the Asset Purchase Agreement.
 
16. SUBLANDLORD’S STORAGE AND ACCESS.  Notwithstanding anything in this Sublease
to the contrary, during the Free-Rent Period Sublandlord shall have the right to
store Sublandlord’s furniture, equipment and other materials in the Subleased
Premises and to access the Subleased Premises from time to time as Sublandlord
shall reasonably require in order to manage and/or dispose of such furniture,
equipment and other materials.
 
17. FURNITURE FIXTURES AND EQUIPMENT.  So long as Subtenant is not then in
material default under this Sublease (beyond any applicable notice and cure
period), in consideration of the payment of Fixed Rent by Subtenant to
Sublandlord, and without any additional consideration, Sublandlord hereby grants
to Subtenant a license to use the machinery, equipment, instruments, laboratory
equipment and apparatus, fixtures, tools, and other tangible assets described on
Exhibit B attached hereto and owned by Sublandlord (the “Manufacturing Facility
Equipment”).  Subtenant acknowledges and agrees that the Manufacturing Facility
Equipment is provided in “as-is” condition without any warranty, implied or
express, of any kind whatsoever, including any warranty as to the design,
quality or condition of the Manufacturing Facility Equipment, any warranty of
merchantability or fitness of the Manufacturing Facility Equipment for any
particular purpose or as to any other matter relating to the Manufacturing
Facility Equipment or any part thereof.  Subtenant shall have the right to use
the Manufacturing Facility Equipment solely for the Development,
Commercialization and Manufacture of Licensed Products on its own behalf or on
behalf of its Affiliates or Collaboration Partners (as such terms are defined in
the Asset Purchase Agreement), with such activities to be conducted solely at
the Subleased Premises, and for no other purpose without the prior written
consent of Sublandlord, which shall not be unreasonably withheld.  Subtenant
covenants and agrees with Sublandlord that Subtenant shall not use the
Manufacturing Facility Equipment in contravention of the foregoing.  In addition
Subtenant shall not use the Manufacturing Facility Equipment to manufacture any
penicillins, cephalosporins, beta lactams, “biological products” (as defined in
21 CFR 600.3(h)), high potency compounds or non-pharmaceutical products.
 
Subtenant shall maintain the Manufacturing Facility Equipment at its own expense
so as to keep the Manufacturing Facility Equipment in compliance with all
applicable laws and in as good condition as the same shall be as of the
Commencement Date, reasonable wear and tear and damage by fire or other casualty
excepted, and Subtenant shall not remove the Manufacturing Facility Equipment
from the Subleased Premises; provided, however, that upon prior written
 
 
 
9

--------------------------------------------------------------------------------

 

notice to Sublandlord, Subtenant may (a) remove any item of Manufacturing
Facility Equipment that is broken and (b) improve the Manufacturing Facility
Equipment.  Subtenant shall insure the Manufacturing Facility Equipment in
appropriate amounts for damage or loss.
 
So long as Subtenant is not then in material default under this Sublease (beyond
any applicable notice and cure period), Subtenant shall have the right to
purchase the Manufacturing Facility Equipment pursuant to the terms of the Asset
Purchase Agreement.  Following any such purchase, the provisions of this Section
17 will be of no further force or effect.
 
18. ENVIRONMENTAL INDEMNITY, Notwithstanding the incorporation of Section 14.(N)
of the Overlease pursuant to the provisions of Section 3(b) of this Sublease,
Subtenant shall not have any liability to Sublandlord in connection with the
presence of any hazardous substances or materials (“Hazardous Materials”)
introduced onto the Demised Premises by Sublandlord prior to the Commencement
Date (a “Pre-Existing Condition”), except to the to the extent that any willful,
negligent or unlawful act or omission of Subtenant shall exacerbate such
Pre-Existing Condition.  In addition, with respect to any Pre-Existing
Condition, Sublandlord shall indemnify, defend and hold harmless Subtenant and
its officers, directors, employees and agents from and against any costs and
expenses (including reasonable investigation expenses, legal expenses and
attorneys’ fees), liabilities, fines, damages, assessments and/or other losses
incurred by any of them and arising from a Pre-Existing
Condition.  Sublandlord’s obligation to indemnify, defend and hold harmless
pursuant to this Section 18 shall survive any termination or expiration of this
Sublease.
 
19. SUCCESSORS AND ASSIGNS.  The covenants, conditions and agreements herein
contained shall inure to the benefit of and be binding upon Sublandlord, its
successors and assigns, and shall be binding upon Subtenant, its successors and
assigns, and shall inure to the benefit of Subtenant and only such assigns of
Subtenant to whom the assignment by Subtenant has been completed in accordance
with the provisions of this Sublease and the Overlease.
 
[signatures on following page]
 
 
 
 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Sublandlord and Subtenant herein have duly executed this
instrument on the day and year first above written.
 
SUBLANDORD:
ALKERMES, INC.
     
By: /s/ Gordon
Pugh                                                               
 
Name:  Gordon
Pugh                                                               
 
Its:  Senior Vice
President                                                               
   
SUBTENANT:
CORREGIDOR THERAPEUTICS, INC.
     
By: /s/ Glenn
Batchelder                                                               
 
Name:  Glenn
Batchelder                                                               
 
Its:  Chief Financial
Officer                                                               



 

SIGNATURE PAGE TO SUBLEASE
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4
FIXED RENT SCHEDULE
 

         
 
 
Period
 
 
  
Annual
Fixed Rent
 
 
  
Monthly
Fixed Rent
 
 
 
Commencement Date through December 31, 2010
 
  
$632,401.75
  
$52,700.15
 
January 1, 2011 through December 31, 2015
 
  
$722,105.25
  
$60,175.44
 
Any Extension Period
 
  
Fixed Rent as in the Overlease
  
Fixed Rent as in the Overlease


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
OVERLEASE
[attached]

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
MANUFACTURING FACILITY EQUIPMENT
 
 
 
Description
 
 
  
 
 
FEC ID#
 
 
GEA FES SYSTEMS CHILLER, 30 TON CAPACITY MODEL 02261091 WITH 75 HP GRASSO
COMPRESSOR, RATED 49.7 GPM, 5 F TO -30 F TEMP RANGE, R 507 REFRIGERANT, 576 CU
METERS/HR, 2002
  
BYS060
   
SARTORIOUS BALANCE, MODEL CISL1-U
  
     
SARTORIOUS BALANCE, MODEL CISL1-U
  
     
ELECTROL SPECIALISTS CIP SKID WITH STORAGE TANK, HEAT EXCHANGER AND CIRCULATION
PUMP WITH CONTROLS
  
BYS061
   
GILSON SIEVE, MODEL SS-8R IN ENCLOSURE, SERIAL# 4855
  
BYS030
   
TELESIS PIN STAMP MARKING SYSTEM, MODEL TMP1700, SERIAL# 10751
  
BYS032
   
FLOW SCIENCES BENCH HOOD WITH HELA, MODEL 18X30, SERIAL# 100307-01
  
BYS036
   
FLOW SCIENCES BENCH HOOD WITH HELA, MODEL 18X30, SERIAL# 100307-01
  
BYS037
   
CONSOLIDATED STERILIZER, SINGEL DOOR, 24” X36” CHAMBER, RATED 36 PSI AT 300 F
INTERNAL, JACKETED FOR 60 PSI AT 300 F WITH CONTROLS, SERIAL#5902-80, 2007
  
BYS028
   
BELLIMED GLASS WASHER, MODEL WD230, STAINLESS STEEL WITH PUMP AND RESERVOIR
  
BYS029
   
BECKER DUAL VACUUM SYSTEM, WITH (2) U4100 SA/K PUMPS, 5 HP ON TANK, 2007
  
BYS027
   
MARCOR PURIFICATION LAB WATER GENERATOR, WITH AQUAFINN TOC REDUCTION AND AQUA
FINN ULTRAVIOLET UNIT, SERIAL# 13079
  
BYS026
   
HACH ULTRA ANALYTICS PARTICAL COUNTER, MODEL MET 13400, MODEL 3415, 5UM MIN
SIZE, 1 CFM, SERIAL#
  
BYS010
   
MILLIPORE M AIR T ISOLATION PUMP
  
BYS011
   
HACH ULTRA ANALYTICS PARTICAL COUNTER, MODEL MET 13400, MODEL 3415, 5 UMMIN
SIZE, 1 CFM, SERIAL# 080301149
  
BYS009
   
BINDER INCUBATOR, MODEL SCHUTZART IP20 BF720, DUAL DOOR, 100 C/212 F, 115 VOLT,
60 HERTZ, #058937, SERIAL# 9010-0244
  
BYS002

 
 
 

--------------------------------------------------------------------------------

 


BINDER INCUBATOR. MODEL BF720, DUAL DOOR. 115VOLT, 60 HERTZ, SERIAL# 05-83877
  
BYS003
   
BINDER INCUBATOR, MODEL BF115, 100 C, SERIAL# 04-73041
  
BYS007
   
NUAIRE HOOD, 6’, MODEL NU-425-600, SERIES 30, CLASS II, TYPE A2,
SERIAL#114883051007, 2007
  
BYS005
   
SIEVERS 900 LAB TOC ANALYZER, MODEL TOC900 LAB WITH AUTOSAMPLER AND COMPUTER,
SERIAL# 07072000
  
BYS021
   
SIEVERS 900 LAB TOC ANALYZER. MODEL TOC900 LAB WITH AUTOSAMPLER AND COMPUTER,
SERIAL# 07071995
  
BYS020
   
VWR OVEN, MODEL 1350GM, 110/120 VOLT, SERIAL# 08036007
  
BYS014
   
VWR OVEN, MODEL 1350GM, 110/120 VOLT, SERIAL# 09070207
  
BYS015
   
FLOW SCIENCES BENCH HOOD WITH HELA, MODEL 18 X 30, SERIAL# 10-10-07-03
  
     
MOCROVOID LAMINAIR HOOD, 6’, MODEL 4F-55-PP-NM-6’, PLASTIC, SERIAL@ 11812
  
BYS024
   
TRANE EARTH WISE CENTRAVA CENTRIFUGAL WATER CHILLER, MODEL CVHE450, APPROX 450
TON, 480 VOLT, SERIAL3 LO2F100171, 2002
  
BYS038
   
TRANE EARTH WISE CENTRAVA CENTRIFUGAL WATER CHILLER, MODEL CVHE450, APPROX 450
TON, 480 VOLT, SERIAL# LO2F 100170, 2002
  
BYS039
   
BUDZAR HEATING SKID TRANSFER PACKAGE, MODEL IWT-S1100/DSP, RANGE TO 225 F TEMP
RANGE, WITH (2) 40 HP PUMPS, RATED 1100 GPM AT 92’ HEAD, 480 VOLT, SERIAL#
200203-5587, 2002
  
BYS040
   
CLEAVER BROOKS STEAM BOILER, MODEL CB1700 250/150, 150 PSI, 10,206,000 BTU, GAS
FIRED WITH SURGE TANK, SERIAL# OC102026, 2002
  
BYS046
   
CLEAVER BROOKS STEAM BOILER, MODEL CB1700 250/150, ORIGINALLY 150 PSI CONVERTED
TO 15 PSI STEAM, 10,206,000 BTU, GAS FIRED WITH SURGE TANK, SERIAL# OC102025,
2002
  
BYS047
 
SINGLE BAG DUST FILTER, STAINLESS STEEL, DESIGNED FOR (1) 5.5” DIAMETER X36”
LONG CAGE
 
SINGLE BAG DUST FILTER, STAINLESS STEEL, DESIGNED FOR (1) 5.5” DIAMETER X36”
LONG CAGE
   
Circulating Pump, 5Hp.
  
3040339

 
 
 

--------------------------------------------------------------------------------

 


Glove Box, Single Sided With Light, Unused, New 2008
  
3340256
   
REFRIGERATOR
  
3040246
   
Refrigerator, Model Sp5Akt-22V2, 115 Volt, Cart Recorder
  
3040247
   
KOBELCO ROTARY SCREW AIR COMPRESSOR, KNW SERIES, MODEL KNOW-C/H, OIL FREE,
2-STAGE, 75 HP, 480 VOLT, 3 PHASE, SERIAL# 02J0208
  
BYS042
   
KOBELCO ROTARY SCREW AIR COMPRESSOR, KNW SERIES, MODEL KNOW-C/H, OIL FREE,
2-STAGE, 75 HP, 480 VOLT, 3 PHASE, SERIAL# 02J0207
  
BYS043
   
AIRTEK DUAL DESSICANT DRYER, MODEL TWB600, SERIAL# T02979-07G
  
BYS044
   
QUINCY AIR COMPRESSOR ON TANK, MODEL QT7CCDT00083, DUAL 5 HP PUMPS, SERIAL#
20080812-0001
  
BYS045
   
5’ X 5’ GSE FLOOR SCALE, 460 VOLT WITH RAMP AND READOUT
  
BYS081
   
STERIS FINN AQUA STERILIZER, MODEL 6121-D-B, S/S, 24” X 48” X 48” CHAMBER, PASS
THRU, 480 VOLT, (2) CARTS, ALLEN BRADLEY PLC CONTROLS, SERIAL# COA41728
  
BYS075
   
MGR AMERICA MODEL G100 PRE WEIGHT ROTARY CAPSULE FILLER, S/S, METTLER BALANCES,
VACUUM SYSTEM AND CREATIVE DISIGNS TOTE LIFT, 480 VOLT, MG2 SERIAL# 4462, 2002
  
BYS078
   
STERIS GLASS WASHER, MODEL 580
  
BYS076
   
8’ GEA NIRO SPRAY DRYER, MODEL PSD-4N-CC, 316 S/S CONTACT SURFACES, 304 S/S NON
CONTACT SURFACES, ELECTRO POLISHED INSIDE AND OUTSIDE, 2500MM DIAMETER X 2000MM
STRAIGHT SIDE, 60 DEGREE CONE BOTTOM, ELECTRICALLY HEATED WITH 100 KW HEATER
RATED 350 C MAX INLET TEMP, CHAMBER RATED .03 BAR TO .1 BAR AT -10 C TO + 230 C,
WITH MULTIPLE PRESSURE AND FLUID NOZZEL ATOMIZERS, DUST COLLECTOR, (4) HEPA
FILTERS, BLOWERS AND INTER CONNECTING DUCT WORK QAND VALVING, RATED 1250 KG/HR
AT 200 C INLET TEMPM 20-100KG/HR WATER EVAPORATION RATE, FAB#099-0020
NDK091-0010-00, NEW 2002
  
BYS063
   
TECHNOPHAR TUBLE DRYER, MODEL TD-8X, 8 S/S, 8 BASKET, 110/108 VOLT, 3.22 HP
MOTOR DRIVE WITH SPARE BASKETS, SERIAL#06-02
  
BYS079
   
275 LITER FELMEIER KETTLE, 316L S/S, 304L S/S JACKET, 50PSI AND FULL VACUUM AT
350 FINTERNAL, 150PSI FULL VACUUM AT 350 F JACKET, SERIAL# S50906, NATIONAL
BOARD# 3502, 2006
  
BYS071
   
230 LITER FELDMEIER PRESSURE TANK, 316L S/S, 24” DIAMETER X 31” STRAIGHT SIDE,
DISHED REMOVABLE TOP, DISH BOTTOM, SERIAL #S109806
  
BYS072

 
 
 

--------------------------------------------------------------------------------

 
 
275 LITER FELMEIER KETTLE, 316L S/S, 304L S/S JACKET, AND FULL VACUUM AT 350
FINTERNAL, 150PSI AND FULL VACUUM AT 350 F JACKET, SERIAL# s50806, NATIONAL
BOARD# 3501, 2006
  
BYS070
   
800 LITER FELMEIER REACTOR. 316L 304L S/S JACKET, 50psi AND FULL VACUUM AT 302
FINTERNAL, 100 PSI AND FULL VACUUM AT 302 F JACKET WITH TOP MOUNTED .5 HP
CHEMINEER AGITATOR DRIVE, SERIAL# SO2002, NATIONAL BOARD# 2512, 2002
  
BYS066
   
150 LITER FELMEIER REACTOR, 316L S/S, 304L S/S JACKET, 50 PSI AND FULL VACUUM AT
302 FINTERNAL, 100PSI AND FULL VACUUM AT 302 F JACKET WITH TOP MOUNTED .5 HP
CHEMINEER AGITATOR DRIVE, SERIAL# SO1802, NATIONAL BOARD# 2510, 2002
  
BYS067
   
500 LITER FELMEIER REACTOR, 316L S/S, 304L S/S JACKET, 50 PSI AND FULL VACUUM AT
302 FINTERNAL, 100PSI AND FULL VACUUM AT 302 F JACKET WITH TOP MOUNTED .5 HP
CHEMINEER AGITATOR DRIVE, SERIAL# SO1902, NATIONAL BOARD# 2511, 2002
  
BYS064
   
150 LITER FELMEIER REACTOR, 316L S/S, 304L S/S JACKET, 50 PSI AND FULL VACUUM AT
302 FINTERNAL, 100PSI AND FULL VACUUM AT 302 F JACKET WITH TOP MOUNTED .5 HP
CHEMINEER AGITATOR DRIVE, SERIAL# SO1702, NATIONAL BOARD# 2509, 2002
  
BYS065
   
2500 LITER FELMEIER REACTOR, 316L S/S, 304L S/S JACKET, 56” DIAMETER X 68”
STRAIGHT SIDE DISH TOP AND BOTTOM, 50PSI AND FULL VACUUM AT 350 FINTERNAL, 150
PSI AND FULL VACUUM AT 350 F JACKET WITH TOP MOUNTED 1 HP SHARPE AGITATOR DRIVE,
SERIAL# S51006, NATIONAL BOARD# 3511, 2007
  
BYS069
   
2500 LITER FELMEIER REACTOR, 316L S/S, 304L S/S JACKET, 56” DIAMETER X 68”
STRAIGHT SIDE DISH TOP AND BOTTOM, 50PSI AND FULL VACUUM AT 350 FINTERNAL, 150
PSI AND FULL VACUUM AT 350 F JACKET WITH TOP MOUNTED 1 HP SHARPE AGITATOR DRIVE,
SERIAL# S51106, NATIONAL BOARD# 3512, 2007
  
BYS068
   
2415 GALLON DIVERSIFIED METALS PRESSURE TANK, 304 S/S, 6’ DIAMETER X 5’6”
STRAIGHT SIDE, 2:1 ELLIPTICAL TOP AND BOTTOM, RATED 14.9 PSI AND FULL VACUUM AT
348 F, ON 4 S/S LEGS WITH TOP CENTER MOUNTED AGITATOR, 24” SIDE BOTTOM MANWAY
WITH LADDER, SERIAL# P1911-1VE-2921
  
BYS062
   
HOWORTH AIRTECH LTD DOWN FLOW CONTAINMENT BOOTH, SAFE AREA CLASS, FINE DUST AND
HEPA FILTER, 128” WIDE X 120” DEEP X 9’ HIGH, STAINLESS STEEL, SERIAL# 04237,
2007 NEVER USED
  
BYS073
   
(18) PROCESS SOLUTIONS IBC CONTAINERS, APPROX 5 CU FT, S/S, 30” X 30” X 30”
CONE, FORK LIFT ACCESS, 6” OPENING
  
BYS074

 
 
 

--------------------------------------------------------------------------------

 


(12) COPLEY CONTROLS
  
     
SKID WITH (4) PLASTIC FUME HOODS
  
     
KIOCKNER EAS BLISTER PACK UNIT, WITH CAPSULE FEEDER AND CHILLER, SERIAL# 448,
220 VOLT, NEW 2000
  
SID91
   
ETS CONTROL ENVIROMENTAL CHAMBER, TEMP AND HUMIDITY CONTROLS
  
SID102
   
PUMP STAND
  
     
MILLIPORE BUBBLE POINT DIFFUSION AND HYDRO TEST UNIT, MODEL XITXACTP1
INTEGRITEST EXACTA
  
SID075
   
REVCO FREEZER, MODEL ULT2140-3-A35, R404A AND R134A REFIGERANT, SERIAL#
V26M596638-WM
  
SID113
   
FLOW SCIENCE FUME HOOD WITH METTLER TOLEDO BALANCE AND HEPA FILTER
  
     
BUCHI INERT LOOP CHILLER, MODEL B295, 1000 WATTS, 60 HERTZ, RATED TO -25c
  
SID044A
 
(2) FLOW SCIENCE FUME HOODS WITH HEPA FILTER
 
(2) FLOW SCIENCE FUME HOODS WITH HEPA FILTER
 
(2) FLOW SCIENCE FUME HOODS WITH HEPA FILTER
   
HARRO HOFLIGER CAPSULE FILLER, TYPE MODU-C 100% CONTROL WITH AUTOMATIC CAPSULE
FEEDER WITH WEIGH CHECK, SIZE 2 AND 00 CHANGE PARTS, UNIT RATED UP TO 100,000
CAPSULES/HOUR WHEN NOT IN 100 % CONTROL MODE, 480 VOLT, 3 PHASE MACHINÉ#
HH-0006.008, NEW 2007
  
SID096
   
LING ELECTRONICS, MODEL ACG D390-2” STROKE CONV , VIBRATION, MODEL390, WITH L390
COMBO BASE SLIP TABLE, SERIAL# 9809-825-9-B, VIBRATION SERIAL# 40, MACHINE
SERIAL# 9809-le-40
  
SID039
   
50 LITER PRECISION STAINLESS REACTOR, 316L STAINLESS STEEL, RATED 50 PSI AND
FULL VACUUM AT +302/-302 F INTGERNAL AND JACKET, .25 HP NETTCO AGITATOR DRIVE,
230/460 VOLT, SERIAL# 991066, NATIONAL BOARD# 8343, NEW 1999
  
BYS 109
   
HARRO HOFLIGER CAPSULE FILLER, TYPE KFMIII-C, SIZE 2 CHANGE PARTS 480 VOLT, 3
PHSE, MACHINE#0003.009, NEW 2001
  
SID060

 
 
 

--------------------------------------------------------------------------------

 
 
GRANITE TABLE
  
       
SCHENEK GRAVAMETRIC FEEDER, MECHATRON, 5 HP, 220 VOLT WITH TWO SPOUTS SERIAL#
92935-01A-VFD
  
BYS119
   
MULTITON ELECTRIC PALLET JACK, MODEL QMAX3000#, EME30
  
BYS052
   
8794 GALLON DIVERSIFIED METALS, PRESSURE TÄNK, 304 S/S, 102” DIAMETER X 222”
STRAIGHT SIDE, 2:1 ELLIPTICAL HEADS, RATED 14.9 PSI AND FULL VACUUM AT 348 F, ON
4 S/S LEGS, SERIAL# P2+22-2VE-1101, NEW 2002, WEIGHT 11,900#
  
BYS049
   
9326 GALLON DIVERSIFIED METALS PRESSURE TANK, 304 S/S, 102” DIAMETER X 222”
STRAIGHT SIDE, 2:1 ELLIPTICAL HEADS, RATED 14.9 PSI AND FULL VACUUM AT 348 F, ON
4 S/S LEGS, SERIAL# P1911-3VE-111, NEW 2002, WEIGHT 12,600#
  
BYS048
   
CAT GENSET WITH FUEL TANK, MODEL DMO634-02, 700 KW, 875 KVA
  
BYS041
   
BAC COOLING TOWER, MODEL33315JSQW, SERIAL# u0253782, 2002
  
BYS050
   
BAC COOLING TOWER, MODEL33315JSQW, SERIAL# U0253782, 2002
  
BYS051
   
COPLEY HCP5
   




